Citation Nr: 0306222	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  94-41 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for essential hypertension 
and arteriosclerotic heart disease (ASHD) secondary to 
service-connected rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
October 1952.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1998 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that service connection was not warranted for essential 
hypertension and ASHD secondary to service-connected 
rheumatic heart disease.  

In February 1999, the Board denied this claim of entitlement 
to service connection for essential hypertension and ASHD 
secondary to service-connected rheumatic heart disease, and 
thereafter, the veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In July 2001, the Court vacated and remanded 
this case.   


FINDING OF FACT

The objective evidence does not demonstrate that the 
veteran's essential hypertension and ASHD were caused or is 
aggravated by to service-connected rheumatic heart disease.  


CONCLUSION OF LAW

Essential hypertension and ASHD were not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that during the course of this appeal, 
laws (and implementing regulations) were enacted that 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that during the course of this appeal, 
the veteran was issued a supplemental statement of the case 
which contained the pertinent laws and regulations governing 
this claim and the reasons for the decision with respect to 
the claim.  Further, the Court order of July 2001 provided 
notice of the VCAA, the dictates of which were acknowledged 
by the veteran's attorney in a February 2002 letter.  In 
addition, the Board wrote the veteran in June 2002 and 
explained what was being done to develop his claim and what 
assistance he could provide.  The Board finds that the 
veteran's and his attorney have been provided with more than 
adequate notification of the information necessary to 
substantiate the claim.  Hence, he has been provided notice 
of the information and evidence necessary to substantiate 
this claim, and has been afforded ample opportunity to submit 
such information and evidence; and, as noted below, the Board 
recently conducted appropriate efforts in obtaining evidence 
pertinent to his claim.

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim.

The veteran and his representative contend, in substance, 
that the veteran suffers from essential hypertension and ASHD 
secondary to service-connected rheumatic heart disease.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2002).  Service connection 
may also be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of, or 
has been aggravated by, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran's service medical records reflect that the 
veteran contracted acute rheumatic fever while in service and 
was diagnosed with rheumatic valvulitis, inactive with 
deformity of the mitral and aortic valves due to (then 
healed) active rheumatic fever.  The service medical records 
are negative for a diagnosis of essential hypertension and 
ASHD.  Service connection was established for rheumatic heart 
disease with mitral insufficiency and stenosis, effective 
July 1953.

Relevant post-service medical evidence includes the report of 
a VA examination was accomplished in November 1953.  This 
report reflects that rheumatic heart disease with mitral 
valve insufficiency was diagnosed.  A blood pressure reading 
of 140/90 was indicated, and there was no indication that the 
veteran suffered from essential hypertension and ASHD at that 
time, secondary to the rheumatic heart disease or otherwise.  
Chest X-rays taken in October 1958 resulted in a diagnosis of 
mitral valvular disease.  

Evidence of record reflects that the veteran was admitted to 
the VA hospital (VAH) in Brooklyn in September 1970 and was 
diagnosed with essential hypertension.  The hospital report 
reflects that the veteran gave a history of being told in 
1952 that he had rheumatic fever, hypertension, and heart 
murmurs.  On admission, the veteran's blood pressure was 
recorded as 210/110.  He was treated and discharged in 
October 1970 with blood pressure readings between 130/85 and 
140/90.

Additional evidence of record includes an August 1973 
statement from Paul Katz, M.D., who indicated that the 
veteran had been treated by him from April 1967 to August 
1973 for hypertension, and that he had also had episodes of 
palpitations and syncope sometimes associated with the 
palpitations.  

A October 1973 VA examination report reflects a history of 
rheumatic fever in service with no recurrence.  The veteran 
underwent various cardiovascular tests, and the examiner 
noted that there was no relation between the veteran's 
rheumatic fever and his currently treated hypertension.  

In a November 1973 letter to the State of New York Department 
of Social Service, Bureau of Disability Determinations, John 
W. Hessing, M.D., noted that the veteran was seen that month 
and reported first being diagnosed with hypertension in 1960.  
Dr. Hessing diagnosed the veteran with labile blood pressure 
and possible essential hypertension class 1A.  

A VA examination was accomplished in March 1975, the report 
of which reflects that the veteran complained of hypertension 
of fifteen years duration, and that he was diagnosed with 
ASHD, hypertension, and a rheumatic heart disease by history.  
No relation between the diagnoses was indicated.  

In August 1975, the veteran was admitted to the Brooklyn VAH 
with complaints of light-headedness and palpitations, and a 
history of hypertension and rheumatic fever in 1952 was 
indicated.  During this admission, his blood pressure was 
controlled and he was discharged in September 1975.  

A September 1975 VA outpatient treatment record reflects that 
a blood pressure reading of 210/120 was made and that the 
veteran gave a history of hypertension since 1950.  

A VA examination report of June 1977 indicates that the 
veteran presented with complaints of a headaches, and of 
hypertension since 1953.  Cardiovascular tests were 
accomplished and the veteran was diagnosed with hypertension.  

Another VA examination was accomplished in May 1978, the 
report of which reflects that the veteran's history included 
severe hypertensive valvular disease and angina under regular 
treatment, and a past history of rheumatic fever followed by 
heart murmurs.  Cardiovascular testing was again 
accomplished, and the examiner indicated that there was no 
evidence of significant cardiac residual of rheumatic fever 
and that the veteran's hypertensive valvular disease and ASHD 
could be dissociated from the old rheumatic fever.  

VA records further reflect that the veteran was seen in 
November 1978 and was provisionally diagnosed with a 
myocardial infarction which was subsequently ruled out.  He 
gave a history of rheumatic heart disease at the age of 
nineteen years and hypertension for "many years."  The 
veteran was diagnosed with hypertension out of control.  

An April 1980 outpatient treatment record reflects that the 
veteran presented with a complaint of left arm pain and gave 
a history of hypertension for the past twenty-eight years and 
rheumatic fever dating back to 1952.  Testing was 
accomplished and the veteran was diagnosed with hypertension 
and angina.  

VA outpatient treatment records reflect that the veteran 
presented on May 20, 1981, with complaints of chest pain on 
exertion, with a feeling of weight on his chest associated 
with apprehension and palpitations, and that he gave a 
history of rheumatic heart disease and hypertension of twenty 
years duration.  An electrocardiogram (EKG) showed sinus 
tachardia, a blood pressure  reading of 200/130 was 
indicated, and the veteran was diagnosed by a physicians 
assistant with of ASHD secondary to rheumatic heart disease, 
and hypertension.  A history of rheumatic heart disease and 
hypertension of twenty years duration is also noted in a June 
1981 outpatient treatment record, at which time diagnoses of 
rheumatic heart disease, ASHD, and hypertension were made.

The veteran was again admitted to the VAH in October 1981 
complaining of chest pain and relating a history of rheumatic 
heart disease and angina for many years and a long history of 
hypertension, not controlled well.  He was treated for his 
hypertension and was released in good condition.  The 
physician assistant (the same who signed the May 1981 
outpatient treatment record, noted above) indicated that the 
veteran requested that reference be made in the report to his 
rheumatic heart disease but that it was explained to the 
veteran that there was no evidence of heart disease at that 
time, rheumatic or otherwise, and that only cardiac 
catheterization findings could be listed.  Outpatient 
treatment records dated in 1982 reflect that the veteran gave 
a history hypertension of twenty years duration, and that 
poorly controlled hypertension was diagnosed.   

A VA examination was accomplished in January 1987, at which 
time the veteran complained of, among other things, chest 
pain and shortness of breath, and gave a history of rheumatic 
fever in 1952 and hypertension first diagnosed in 1955.  
Testing was again accomplished and the veteran was diagnosed 
with a history of rheumatic heart disease dating to 1952 but 
which the examiner noted was inconsistent with current 
findings; present hypertension; hypertensive heart disease; 
and a history of angina. 

A cardiovascular examination was accomplished in October 
1993, the report of which indicates that the veteran gave a 
history of rheumatic fever and rheumatic heart disease in 
service, hypertension of forty years duration, and angina of 
thirty years duration.  No history of myocardial infarction 
was indicated.  The veteran complained of intermittent 
palpitations several times per week, which subside after 
taking medication; activity limited by fatigue; and 
intermittent chest pain.  Tests were accomplished and the 
veteran was diagnosed with uncontrolled hypertension, an 
atypical chest pain pattern, history of rheumatic carditis, 
mitral annular calcification, a tricuspid aortic valve, and 
cardiomegaly.  The examiner pointed out that there were no 
active manifestations of the veteran's rheumatic fever and 
that hypertension and arteriosclerotic cardiovascular disease 
(ASCVD) were unrelated to the veteran's valvular heart 
disease.   

VA outpatient treatment records reflect that in April 1996, 
the veteran presented with complaints of chest pain 
associated with sweating and that tests revealed that he had 
recently suffered an acute anterior myocardial infarction.  
Treatment records document the veteran's history of 
hypertension, rheumatic fever, and coronary artery disease 
following a prior myocardial infarction.  

In a May 1997 letter, Thomas I. Lecher, M.D., indicated that 
he had seen the veteran on only two occasions during the 
period on or around 1991.  The last examination of the 
veteran was in January 1992.  The veteran's past medical 
history was noted to be significant for non-insulin dependent 
diabetes mellitus, hypertension, coronary artery 
disease/rheumatic heart disease and atrial premature 
contractions.  Dr. Lecher indicated that he would not be able 
to comment on the veteran's medical condition since January 
1992.

On VA cardiovascular examination of August 1996, a history of 
rheumatic fever in 1952 and rheumatic heart disease was 
indicated, as was a history of hypertension for many years, 
and coronary artery disease status post the myocardial 
infarction in April 1996.  As a result of this examination, 
the veteran was diagnosed with coronary artery disease status 
post myocardial infarction, uncontrolled hypertension, 
diabetes mellitus, and a history of rheumatic heart disease.  

A VA cardiovascular examination was accomplished in April 
1998, and the report reflects the veteran's medical chart was 
reviewed by the VA examiner, and that the veteran reported 
that he had experienced rapid heart rates and high blood 
pressure since his discharge from service in October 1952.  
At the time of his discharge, he was told that he had mild 
rheumatic heart disease.  The veteran reported that he was 
not hospitalized for hypertension until sometime in 1973, but 
maintained that he had symptoms of essential hypertension in 
service, including lightheadedness and flushing.  He further 
stated that he suffered a myocardial infarction in April 
1996; a cardiac catheterization revealed a 100 percent 
occluded left anterior descending (LAD) artery.  The VA 
examiner noted that on pre-catheterization examination, there 
were no heart murmurs noted.  An echocardiogram in March 1998 
was indicated to be a technically difficult study, wherein 
all structures were not visualized clearly; there was mild 
aortic root dilation and trace TR, with no other mention of 
valvular abnormality.  

On examination, the veteran's lungs were clear.  Blood 
pressure was reported to be 200/120.  There were no murmurs 
evident.  The VA examiner concluded that there was no 
evidence on history, physical examination or on 
echocardiogram of rheumatic valvular disease, and that the 
veteran's current heart disease is clearly related to poorly 
controlled hypertension and coronary artery disease, with no 
indication that the prior episode of acute rheumatic fever in 
1952 contributed to the onset of either the essential 
hypertension or to the coronary artery disease.

In December 2001, the veteran was admitted to the VA Medical 
Center (VAMC) in New York with a diagnosis of left main 
coronary artery disease and underwent triple bypass surgery.  
A past medical history of three myocardial infarctions was 
noted, the most recent less than a week prior to the 
procedure.  The hospital report also notes the veteran's 
prior history of chronic atrial fibrillation and rheumatic 
fever in the 1950s, and that the veteran related that he was 
told that his valves were "affected" by the rheumatic 
fever.  It was noted that an echo performed in September 2001 
showed a moderate aortic insufficiency and a moderate mitral 
regurgitation with valve pathology and an ejection factor of 
30 percent, and that an echo performed during the course of 
this admission after the catheterization revealed a mild 
aortic insufficiency and only mild mitral regurgitation with 
an LV function of approximately 40 percent.  

VA outpatient treatment records dated from just before the 
December 2001 procedure and thereafter reflect the veteran's 
history of rheumatic heart disease, hypertension, and 
continued treatment for hypertension, among other things 
(including treatment for his diabetes).  On a follow up visit 
dated in March 2002, the examiner noted the veteran's history 
of diabetes mellitus, hypertension, atrial fibrillation, 
remote rheumatic fever, and status post coronary artery 
bypass grafting of December 2001.  Continued treatment was 
indicated.  

When this matter was before the Board in March 2002, it was 
determined that in light of the July 2001 Court decision, 
further development was necessary.  As such, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)), the Board had the 
claims folder referred for, among other things, an additional 
medical opinion.  

In an August 2002 letter, a VA cardiologist noted that the 
veteran has documented hypertension, coronary artery disease 
with cardiac bypass surgery in December 2001, atrial 
fibrillation and a history of rheumatic heart disease with 
rheumatic carditis and valvulitis during his service in 1952.  
The cardiologist noted that shortly after discharge, the 
veteran began to experience rapid heart rate and documented 
paroxysmal atrial fibrillation and now has chronic atrial 
fibrillation; and, that since rheumatic heart disease is 
associated with cardiac arrhythmias there may be an 
association between the veteran's atrial fibrillation and his 
episode of rheumatic heart disease since he did have 
palpitations shortly after his discharge from service.  She 
pointed out, however, that there was no association between 
coronary artery disease and hypertension as known sequale of 
rheumatic heart disease.  

In September 2002, the Board requested further clarification, 
and in a September 2002 memorandum, the cardiologist 
reiterated that the veteran's coronary artery disease and 
hypertension were not caused by his rheumatic heart disease.  
She also noted, with respect to the opinion given on 
examination of April 1998 (to the effect that the veteran's 
heart disease was clearly related to poorly controlled 
hypertension and coronary artery disease and not the prior 
rheumatic fever), that at the time of that examination the 
veteran's heart rhythm was regular with no atrial 
fibrillation.  

Finally, in a November 2002 addendum, the cardiologist added 
that she reviewed the May 20, 1981 outpatient treatment 
record - in which a physician assistant diagnosed the veteran 
with ASHD secondary to rheumatic heart disease - and found 
that it was "odd, to say the least, that the physician 
[assistant] attribute[d] the [ASHD] to rheumatic heart 
disease (of which there is no basis, please see my 9/20/02 
letter of opinion on the matter) and does not attribute the 
[ASHD] to hypertension or obesity which are [documented and] 
researched factors for [ASHD]."  She noted that the May 1981 
record did not change her opinion.

The evidence of record clearly documents the presence of a 
current diagnosis of essential hypertension and ASHD and, as 
noted, the veteran and his representative have maintained 
that his current essential hypertension and ASHD were caused 
by or, in the alternative, aggravated by his service 
connected rheumatic heart disease.  Taking into account all 
of relevant evidence discussed above, however, the Board 
finds that service connection is not warranted for essential 
hypertension and ASHD secondary to service-connected 
rheumatic heart disease.

The weight of the medical evidence reflects that there is no 
relationship between the veteran's essential hypertension and 
ASHD and his service connected rheumatic heart disease.  
Initially, it is pointed out that the veteran's statements, 
contained in various medical reports discussed above, to the 
effect that he was diagnosed with hypertension as early as 
1952, are unsubstantiated.  In this regard, it is noted that 
the earliest diagnosis of record of essential hypertension 
was during the September 1970 VAH admission (although Dr. 
Katz indicated in August 1973 that he had treated the 
veteran's hypertension since April 1967), almost eighteen 
after the veteran's service; and, in the September 1970 VAH 
report there is no indication in this hospital report that 
the veteran's diagnosed hypertension was related to rheumatic 
heart disease.  

It is also pointed out that the VA physician who examined the 
veteran in October 1973 noted that there was no relation 
between the veteran's rheumatic fever and his hypertension.  
As well, the examiner in May 1978 indicated that there was no 
evidence of significant cardiac residual of rheumatic fever 
and that the veteran's hypertensive valvular disease and ASHD 
could be dissociated from the old rheumatic fever.  Further, 
in October 1993, an examiner pointed out that that there were 
no active manifestations of the veteran's rheumatic fever and 
that hypertension and ASCVD were unrelated to the veteran's 
valvular heart disease.  In April 1998, the examiner 
concluded that the veteran's current heart disease was 
clearly related to poorly controlled hypertension and 
coronary artery disease, with no indication that the prior 
episode of acute rheumatic fever in 1952 contributed to the 
onset of either the essential hypertension or to the coronary 
artery disease.

Indeed, in a May 1981 outpatient treatment record, a 
physician assistant diagnosed ASHD secondary to rheumatic 
heart disease.  However, this is the only medical suggestion 
of record that the veteran's ASHD was related to his 
rheumatic heart disease (the physician assistant did not 
relate hypertension to rheumatic heart disease ), and on 
subsequent review by a VA cardiologist - who also reviewed 
the claims folder - this opinion was discounted.  

The Board assigns more weight and validity to the findings 
made by the VA examiner in her recent report and follow up 
addenda as this cardiologist reviewed the veteran's claims 
folder, including the May 1981 record from the physician 
assistant, and provided a detailed explanation as to why the 
veteran's essential hypertension and ASHD were not related to 
his rheumatic heart disease.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given).  
In addition, her opinion is consistent with the other 
opinions in this regard of record (i.e. those contained in 
the various the VA medical examination reports noted above).

It is pointed out that the veteran's statements to the effect 
that he suffered from hypertension and/or ASHD in service or, 
more importantly, that these disabilities are related to his 
rheumatic heart disease without supporting medical evidence 
(and he does not have the requisite medical training or 
expertise), is not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  In sum, there is 
simply no basis to conclude that essential hypertension and 
ASHD is secondary to service-connected rheumatic heart 
disease, and the preponderance of the evidence is against the 
veteran's claim.

With regard to the dictates of 38 C.F.R. § 4.101 (effective 
prior to January 12, 1998), it is the opinion of the Board 
that this former regulation is not for application in this 
case.  38 C.F.R. § 4.101 (effective prior to January 12, 
1998) provides that "[w]ith a history of rheumatic fever in 
service, an aortic insufficiency manifest some years later 
without other cause shown may be service connected. The 
subsequent progress of rheumatic heart disease and the effect 
of superimposed arteriosclerotic or hypertensive changes 
cannot usually be satisfactorily disassociated or separated 
so as to permit differential service connection."

The claims folder contains decisions by the Board dated in 
July 1976, March 1979, August 1979, July 1981 and February 
1988, all of which essentially noted that the veteran's 
service connected rheumatic heart disease was essentially 
static for many years.  The July 1976 Board decision 
specifically denied primary and secondary service connection 
for essential hypertension and arteriosclerotic heart disease 
on the basis that the veteran's rheumatic heart disease 
became inactive and static and that by the time evidence of 
hypertension was first noted in October 1970, there were no 
symptomatic manifestations of the veteran's rheumatic heart 
disease.

The July 1976 Board decision was based on a review of the 
evidence of record at that time.  The RO's consideration of 
the secondary service connection issue on a de novo basis at 
the current time is correct.  The reasoning of the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995) changed part of the 
criteria to be considered in deciding issues involving 
secondary service connection.  When a provision of law or 
regulation creates a new basis of entitlement to veteran's 
benefits, as through liberalization of requirements for 
entitlement to a benefit, the claim of entitlement under such 
law or regulation is a claim separate and distinct from a 
claim previously and finally denied prior to the liberalizing 
law or regulation.  Spencer v. Brown, 4 Vet. App. 283 (1993).

The Board is of the opinion that, inasmuch as the veteran's 
rheumatic heart disease was never shown to be active or 
progressive by the evidence of record, the symptoms 
attributable to essential hypertension and arteriosclerotic 
heart disease can be satisfactorily dissociated from those of 
rheumatic heart disease.  The VA examiner in April 1998 
indicated that the veteran has no evidence on physical 
examination or echocardiogram of current rheumatic valvular 
disease.  He concluded that the veteran's in-service episode 
of rheumatic fever was acute and did not contribute in any 
way to the development of essential hypertension and 
arteriosclerotic heart disease many years later.  In light of 
the aforementioned VA medical opinion, there is a current 
proper medical basis to dissociate the veteran's asymptomatic 
rheumatic heart disease from the later onset of symptoms of 
essential hypertension and arteriosclerotic heart disease.   

Based on the foregoing, secondary service connection for 
essential hypertension and arteriosclerotic heart disease is 
denied.


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

